McLaughlin, J. (dissenting):
The fact is not disputed but what the $5,000 held by the chamberlain of the city of Hew York belongs to the appellant Rothschild. It was deposited by him with the chamberlain in lieu of bail for one Schwartz. These facts appear not only from the affidavits of Rothschild and Schwartz, but also from the receipt which the chamberlain gave when the money was deposited. But it is said that the application was properly denied because the chamberlain was enjoined by orders, of the court from paying the money to Rothschild. The orders referred to were granted in proceedings supplementary to execution, instituted upon judgments against Schwartz, and the chamberlain was restrained by such orders from transferring or making “any other disposition of any property *200belonging to said Moses Schwartz.”' Bnt this money does not belong to Schwartz and cannot be reached by his creditors. (People ex rel. Meyer v. Gould, 75 App. Div. 524.) It belongs to Rothschild, and Schwartz' has no interest in it, the indictments under which he was admitted to bail and in lieu .of which the money was deposited having been dismissed. Such orders, therefore, do not apply to the acts of the chamberlain with reference to this money and if they did they are now quite ineffectual to prevent the chamberlain paying the money, inasmuch as it appears that they have been abandoned. One of these 'orders was granted on the 3d and made returnable on the 5th of June, 19.02. It does not appear that the proceeding was ever adjourned or that anything was done thereafter. It is true there appears upon the order the following statement: “ This examination is further adjourned to a time.to be hereafter fixed. Jany. 20, 1903.” But the statement is not signed by any one.. It does not appear when or by whom it Was made and, manifestly, is quite insufficient to show an adjournment or that-the proceeding has been kept alive. The other order was granted on the 8th of August, 1902, and appears to have1 been adjourned until November 15, 1902, but it does not .seem to have been thereafter adjourned. There appears upon this order the following statement:
’ “N. Y., 9/8/02.
“Adjourned to Dec. 15 /02. E. H.
“ “ Jan. 16 /03. J. F.
“ “ “ 20 /03. J. J: F.
“ Adjourned to a time to be hereafter fixed.
' “ Affidavit of service.”
Who E. H. is or.whether he had any power to adjourn nowhere, appears, and the same is equally true of J. F. and J. J. F., and what purports to have been the final adjournment does not seem to have been signed by any one. In addition to this an adjournment .to a time to be “ hereafter fixed ”' is, as it seems to me, an abandonment of the original proceeding. (Squire v. Young, 1 Bosw. 690; Wright v. Nostrand, 47 N. Y. Super. Ct. 454; Thomas v. Kircher, 15 Abb. Pr. [N. S.] 342.)
It was not ,necessary that an order be obtained under section 2454 *201of the Code of Civil Procedure to terminate the proceedings, in so far as it restrains the chamberlain. A termination in this respect can be inferred from the fact that the plaintiff has neglected to proceed under the order within a rea'sonáble time or has failed to have the proceeding adjourned from time to time.
I think the order appealed from should be reversed and a mandamus granted directing the chamberlain to pay the money which he holds to Rothschild.
Ingraham, «L, concurred.
Order affirmed, with costs.